DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I, claims 1-12, in the reply filed on 12/5/22 is acknowledged.
Claims 13-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/5/22.
Claim Objections
Claim 1 is objected to because of the following informalities:  
“comprising;” in line 1 should be amended to recite --comprising:--
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim recites “the wearer” in line 7. There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 3, the claim recites “.3 microns or larger” in line 2. However, the specification does not provide any further clarification on the upper limit of this range. Therefore, since the particulate size can technically extend to infinity, the scope of the claim is indefinite.
Regarding claims 2 and 4-12, the claims are rejected under 35 U.S.C. 112(b) by virtue of their dependence on claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ni et al. CN 108635967 A in view of Wold US 2,905,173.
Regarding claim 1, Ni discloses an electronic airflow face mask (fig. 2 and p. 2-3 of translation, anti-haze respirator with fan and battery) comprising: a cover 21 having an inner surface and an outer surface (fig. 3 and p. 3, filter cover 20 comprises outermost layer 21; the inner surface facing layer 22 and the outer surface facing fan 30); a first filter material 22 disposed on the inner surface of the cover 21 to trap a particulate material of a first size (fig. 3 and p. 3, wet filtering layer 22, which would trap some kind of particulate material that as an inherent size); a pair of ear loops 10, each of the pair of ear loops having a top and a bottom portion (fig. 2, the top half and bottom half of each ear loop 10 being the top and bottom portions); and a fan 30 disposed on the outer surface of the cover 21 (fig. 3 and p. 3, fan 30).
Ni is silent on a first strap attached to the bottom portion of each of the pair of ear loops, wherein the first strap is sized and configured to extend around a back of a head of the wearer.
However, Wold teaches a face mask 1 (fig. 10) comprising a first strap 8 attached to the bottom portion of each of the pair of ear loops 5/6, wherein the first strap 8 is sized and configured to extend around a back of a head of the wearer (figs. 1-3 and col. 3, lines 1-8, straps 5/6 form ear loops on each side of the mask, which are in turn connected by strap 8; all portions of the ear loops are attached to the strap 8, since they are all connected to each other).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided the mask of Ni with a first strap attached to the bottom portion of each of the pair of ear loops, wherein the first strap is sized and configured to extend around a back of a head of the wearer, as taught by Wold, to avoid the discomfort of rubbing against the ears (col. 1, lines 52-59).
Regarding claim 11, Ni discloses the fan 30 operating in a single direction or a plurality of directions (the fan 30 must have at least one direction, which is either single or plural, since if it is not one, it has to be the other).
Claim(s) 2-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ni et al. CN 108635967 A in view of Wold US 2,905,173 further in view of Haaga US 2004/0031490 A1.
Regarding claim 2, Ni in view of Wold discloses the claimed invention as discussed above.
Ni further discloses a second filter material 23 disposed adjacent to the first filter material 22 (fig. 3 and p. 3, nanometer fiber film, which would filter out particulates due to the nanometer size fibers).
Ni in view of Wold is silent on the second filter material trapping a particulate material larger than the first size.
However, Haaga teaches a face mask 130 (fig. 6) comprising a second filter material disposed adjacent a first filter material, wherein the second filter material traps a particulate material larger than the first size ([0011], the layers of filter material can be the same type or different types of filter material, wherein the filter materials can filter different particle sizes; thus, the second filter material may be a different filter material that traps a larger particulate size).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the second filter material of Ni in view of Wold to trap a particulate material larger than the first size, as taught by Haaga, to capture a variety of particles.
Regarding claim 3, Ni in view of Wold discloses the claimed invention as discussed above.
Ni in view of Wold is silent on the first size of particulate material being 0.3 microns or larger.
However, Haaga teaches a face mask 130 (fig. 6) comprising a filter material trapping a first size of particulate material that is 0.3 microns or larger ([0011], the filter materials can trap particle sizes of 0.5 microns, 1 micron, 2 microns, etc.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the first size of particulate material of Ni in view of Wold to be 0.3 microns or larger, as taught by Haaga, to capture harmful particles that are of this size..
Regarding claim 4, Ni in view of Wold further in view of Haaga discloses the claimed invention as discussed above.
Ni further discloses the first and second filter materials 22/23 being disposed on the inner surface of the cover 21 (fig. 3).
Regarding claim 5, Ni in view of Wold further in view of Haaga discloses the claimed invention as discussed above.
Ni in view of Wold is silent on each of the first and second filter materials being made from a non-woven polypropylene.
However, Haaga further teaches each of the first and second filter materials being made from a non-woven polypropylene ([0010], the filter materials can be non-woven and polypropylene).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified each of the first and second filter materials of Ni in view of Wold further in view of Haaga to be made from a non-woven polypropylene, as taught by Haaga, which is prima facie obvious due to the selection of a known material based on its suitability for its intended use (please see MPEP 2144.07, In reLeshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960), "selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious").
Regarding claim 6, Ni in view of Wold discloses the claimed invention as discussed above.
Ni in view of Wold is silent on the cover blocking 95% of particulate material from passing through the cover.
However, Haaga teaches a face mask 130 (fig. 6) comprising a mask material blocking 95% of particulate material from passing through the material ([0037], the protective material filters out about 90-95% of particles).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the cover of Ni in view of Wold to block 95% of particulate material from passing through the cover, as taught by Haaga, to protect the wearer from the majority of particulates in the air.
Claim(s) 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ni et al. CN 108635967 A in view of Wold US 2,905,173 further in view of Weinberg US 2008/0110469 A1.
Regarding claims 7 and 8, Ni in view of Wold discloses the claimed invention as discussed above.
Ni in view of Wold is silent on the cover further comprising a perimeter and a foam or an adhesive seal positioned along the perimeter, wherein the adhesive seal is comprised of a medical grade sealant.
However, Weinberg teaches a face mask (fig. 6) comprising a cover 4 with a perimeter (fig. 6, the outer boundary of the layer 4 being the perimeter) and a foam or an adhesive seal 8 positioned along the perimeter (fig. 6 and [0039], adhesive layer 8, which is shown in the figure as being positioned along/traversing the shape of the perimeter of layer 4), wherein the adhesive seal 8 is comprised of a medical grade sealant ([0039], medical grade adhesion perimeter).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided the cover of Ni in view of Wold with a perimeter and a foam or an adhesive seal positioned along the perimeter, wherein the adhesive seal is comprised of a medical grade sealant, as taught by Weinberg, to further seal the face against pathogens with a medically approved and skin-safe adhesive.
Claim(s) 9 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ni et al. CN 108635967 A in view of Wold US 2,905,173 further in view of Wang CN 105413080 A1.
Regarding claim 9, Ni in view of Wold discloses the claimed invention as discussed above.
Ni further discloses a battery 40 and a switch 31 disposed on the outer surface of the cover 21 (fig. 3 and p. 3).
Ni in view of Wold is silent on a controller disposed on the outer surface of the cover.
However, Wang teaches a face mask 1 (fig. 1) comprising a controller 6 disposed on the outer surface of the cover 14 (fig. 2 and p. 14-15 of translation, control chip 6 is mounted on mask body; since all the layers of the mask are connected, the control chip 6 is disposed on/attached to the outer surface of the outermost layer 14).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided the mask of Ni in view of Wold with a controller disposed on the outer surface of the cover, as taught by Wang, to control the fan according to the user’s needs.
Regarding claim 12, Ni in view of Wold discloses the claimed invention as discussed above.
Ni in view of Wold is silent on the fan being controlled remotely by an application operated from a smart device.
However, Wang teaches a face mask 1 (fig. 1) comprising a fan 4 being controlled remotely by an application operated from a smart device (p. 15, the control chip 6 can be in communication with an intelligent device, which can control the control chip 6 to influence the fan 4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the fan of Ni in view of Wold to be controlled remotely by an application operated from a smart device, as taught by Wang, to allow remote and convenient control of the device.
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ni et al. CN 108635967 A in view of Wold US 2,905,173 further in view of Wang CN 105413080 A1 and Hunter et al. US 2007/0101867 A1.
Regarding claim 10, Ni in view of Wold further in view of Wang discloses the claimed invention as discussed above.
Ni in view of Wold is silent on each of the fan, the battery, the switch and the controller being in electrical communication.
However, Wang further teaches each of the fan 4, the battery 5, the switch, and the controller 6 being in electrical communication (p. 5, the control chip 6 is electrically connected through the power supply 5 to fan 4; p. 16, power switch 5, indicating that the battery 5 has a switch).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified each of the fan, the battery, the switch and the controller of Ni in view of Wold further in view of Wang to be in electrical communication, as taught by Wang, to control the fan and power source according to the user’s needs.
Ni in view of Wold further in view of Wang is silent on the battery being either a NiMH or a NiCd battery.
However, Hunter teaches an air sterilization device ([0001] comprising a battery being either a NiMH or a NiCd battery ([0049], batteries using NiMH or NiCd could be utilized).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the battery of Ni in view of Wold further in view of Wang to be either a NiMH or a NiCd battery, as taught by Hunter, which is prima facie obvious due to the selection of a known material based on its suitability for its intended use (please see MPEP 2144.07, In reLeshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960), "selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious").
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE J LEE whose telephone number is (571)270-7303. The examiner can normally be reached 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALIREZA NIA can be reached on (571)270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE J LEE/            Primary Examiner, Art Unit 3786